DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  07/05/2022 has been entered.
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant first office action is in response to communication filed on 07/05/2022.
Claims 1-4, 6, 8-14, 16-19 are pending of which claims 1, 11 and 19 are the base independent claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8-14, 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
The Applicant stated that, see page 10 of 11,  “Thus, claim 1 is fully supported by the specification, with the above portions of the specification being provided for purposes of example only and without limitation as to the claims”.
In response, the Examiner respectfully disagrees because the cited portions do not provide clear support for the claimed invention as outlined by Applicant.  Here is what each cited portion appears to disclose:

[0107] In addition, the second processor 23 may transmit, to the electronic device 1, the first packet (see b in FIG. 7) and the second packet (see c in FIG. 7) encoded at the second bit rate in a second section (see 76 in FIG. 7) after a first section 75 in response to the notification of the non-reception of the first packet (a) from the electronic device 1 (S46). Here, the second bit rate may be lower than the first bit rate. For example, when the situations of the network and the like are not allowed, the second processor 23 may actively and adaptively adjust the bit rate according to the situations, such as lowering the first bit rate to the second bit rate which is an appropriate level for the situations. The processor 17 may receive the first packet (b) and the second packet (c) encoded at the actively and adaptively adjusted second bit rate from the external device 2, and decode the received first packet (b) and second packet (c) at the second bit rate to provide the streaming service without delay despite the non-reception of the first packet (a) in the first section 75.

	This paragraph appears to disclose both first packet and second packet encoded at a [same] second rate that may be lower than the first rate, where a processor of a receiver receives and decoded the received first packet (b) and second packet (c) at the second bit rate.  Thus, this paragraph does not disclose 
“receive the first packet of the second bit rate with a second packet of a third bit rate among the plurality of packets from the external device in a section corresponding to the second packet, each of the second bit rate and the third bit rate being lower than that the first bit rate”. It only discloses again both first and second packet encoded using the same single second rate.

[0122] When the processor 17 fails to receive the first packet (a) in the first section 75 due to the communication disconnection and the like during the streaming transmission, the second processor 23 may retransmit the first packet (b) encoded at the second bit rate temporarily lowered compared to the first bit rate in the second section 76 after the first section 75, and the processor 17 may decode the first packet (b) received in the second section 76 and encoded at the second bit rate, thereby seamlessly displaying the streaming image 18.

This paragraph appears to disclose retransmit first packet encoded at second rate that may be lower than the first rate, where a processor decoded the received first packet (b) at the second bit rate.  Thus, this paragraph does not disclose 
“receive the first packet of the second bit rate with a second packet of a third bit rate among the plurality of packets from the external device in a section corresponding to the second packet, each of the second bit rate and the third bit rate being lower than that the first bit rate”. It only discloses again first packet encoded using the same single second rate.

[0126] In addition, in the reference example, in response to the non-reception of the first packet (a) in the first section 75 due to the communication disconnection, the first packet (b) that is not received and is retransmitted, and the second packet (c) that is currently streamed are transmitted in the second packet 76 without changing the bit rate. In this way, if the description of the reference example for maintaining the bit rate in the retransmission section is applied to the present embodiment as it is, a bandwidth excess phenomenon may occur in the retransmission section. However, according to the present embodiment, by transmitting the first packet (b) and the second packet (c) encoded at the second bit rate temporarily lowered compared to the first bit rate according to the situations in the second section 76, unlike the description of the reference example, the bandwidth excess phenomenon may be prevented and/or avoided.

This paragraph appears to discloses since the second packet is currently streamed at a [second rate], the retransmit first packet is transmitted together with second packet by using same second rate in section 76 without changing the second rate that is previously associated with second packet. Thus, this paragraph does not disclose  “receive the first packet of the second bit rate with a second packet of a third bit rate among the plurality of packets from the external device in a section corresponding to the second packet, each of the second bit rate and the third bit rate being lower than that the first bit rate”. It only discloses again both first and second packet encoded using the same single second rate.
 	Furthermore, in fact, para.0126 discloses exactly what is being claimed that is since the second packet is currently streamed at a second rate, the retransmit first packet is transmitted together with the second packet in section 76 by using the second rate without changing said second rate that is previously associated with the streamed second packet.

Thus, claim 1 is not fully supported by the specification (i.e…. second packet with of a third bit rate in a section…each of the second bit rate and the third bit rate being lower than the first bit rate), with the above portions of the specification being provided for purposes of example only and without limitation as to the claims. What appears to be disclosed by the specification is a first retransmit packet is transmitted together with a currently streamed second packet using the second rate associated the second packet in section 76, where the second rate is lower than the first rate.
Regarding claims 11 and 19, the same argument as claim 1 is also applied to claims 11 and 19 since claims 11 and 19 recited similar features as claim 1.
Regarding claims 2-4, 6, 8-10, 12-14, 16-18, the same argument as independent claim 1 is also applied to claims 2-4, 6, 8-10, 12-14, 16-18 since claims 2-4, 6, 8-10, 12-14, 16-18 are each depend either directly or indirectly from independent claim 1 as discussed above

Claim Objections
Claims 1-2, 6, 11-12, 16 and 19  are objected to because of the following informalities:

Claim 2 recites “a second bit rate” in line 5 while claim 1 recites “a second bit rate” in line 10 . If they are the same, please change “a second bit rate”  in line 5 to…“said second bit rate”.
Regarding claim(s) 6, 12 and 16, they contain a similar issue with “second bit rate” as discussed for claim 2 above, thus, claim(s) 6, 12 and 16 are objected for the same reasons as set forth above for claim 2.

Claim 11 recites “a second bit rate” in line 6  and “a bit rate” in line 9 . If they are the same, please change “a bit rate”  in line 9 to…“said second bit rate”.
Regarding claim(s) 19, it contains a similar issue with “bit rate” as discussed for claim 11 above, thus, claim(s) 19  is objected for the same reasons as set forth above for claim 11.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 6, 8-14, 16-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, it is recited “receive the first packet of the second bit rate with a second packet of a third bit rate among the plurality of packets from the external device in a section corresponding to the second packet, each of the second bit rate and the third bit rate being lower than that the first bit rate”.  A review of the published specification discloses the following:

 [0077] The processor 17 may perform at least a part of data analysis, processing, and generation of result information for performing operations of identifying whether the first packet (a) has not been received, requesting retransmission of the first packet (a) that is not received, receiving the first packet (b) and the second packet (c) encoded at the second bit rate in the same section, and decoding the received first packet (b) and second packet (c) at the second bit rate lower than the first bit rate, using at least one of machine learning, a neural network, or a deep learning algorithm as a rule-based or artificial intelligence algorithm.

[0107] In addition, the second processor 23 may transmit, to the electronic device 1, the first packet (see b in FIG. 7) and the second packet (see c in FIG. 7) encoded at the second bit rate in a second section (see 76 in FIG. 7) after a first section 75 in response to the notification of the non-reception of the first packet (a) from the electronic device 1 (S46). Here, the second bit rate may be lower than the first bit rate. For example, when the situations of the network and the like are not allowed, the second processor 23 may actively and adaptively adjust the bit rate according to the situations, such as lowering the first bit rate to the second bit rate which is an appropriate level for the situations. The processor 17 may receive the first packet (b) and the second packet (c) encoded at the actively and adaptively adjusted second bit rate from the external device 2, and decode the received first packet (b) and second packet (c) at the second bit rate to provide the streaming service without delay despite the non-reception of the first packet (a) in the first section 75.
[0126] In addition, in the reference example, in response to the non-reception of the first packet (a) in the first section 75 due to the communication disconnection, the first packet (b) that is not received and is retransmitted, and the second packet (c) that is currently streamed are transmitted in the second packet 76 without changing the bit rate. In this way, if the description of the reference example for maintaining the bit rate in the retransmission section is applied to the present embodiment as it is, a bandwidth excess phenomenon may occur in the retransmission section. However, according to the present embodiment, by transmitting the first packet (b) and the second packet (c) encoded at the second bit rate temporarily lowered compared to the first bit rate according to the situations in the second section 76, unlike the description of the reference example, the bandwidth excess phenomenon may be prevented and/or avoided.
The above paragraphs of the published specification appear to disclose “receiving the (retransmitted) first packet and the second packet encoded at the second bit rate in a second section, wherein second bit rate is lowered than the first bit rate”. Since the specification does not appear to disclose “receive the first packet of the second bit rate with a second packet of a third bit rate among the plurality of packets from the external device in a section corresponding to the second packet, each of the second bit rate and the third bit rate being lower than that the first bit rate”, the newly added limitations constitute new matter.  Thus, Claim(s) 1 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Regarding claims 11 and 19, the same argument as claim 1 is also applied to claims 11 and 19 since claims 11 and 19 recited similar features as claim 1.
Regarding claims 2-4, 6, 8-10, 12-14, 16-18, the same argument as independent claim 1 is also applied to claims 2-4, 6, 8-10, 12-14, 16-18 since claims 2-4, 6, 8-10, 12-14, 16-18 are each depend either directly or indirectly from independent claim 1 as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention:
Yanagisawa et al (US 2014/0254365) teaches, see fig.1, receiving data communication device 12 including transmission unit 123, receiving unit 122, display 124…, see also at least fig.2-3  with related text, see para.0087, transmission unit 123 that transmits various data such as probe data, data requesting to resend lost data packets, data instructing increase and decrease in data transmission rate, and so on, to transmission side data communication device 11.
Lee et al (US 2003/0083870) teaches, see fig.2, if packets are lost 320, decrease bit rate 350 and If bandwidth is greater than transfer bit rate 340, increase bit rate.
Dai et al (US 2010/0046634) teaches, see fig.1, 3, 6-7, which shows multiplex lost/damaged packets with good packets in the low bit rate stream.

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474